United States Court of Appeals
                      For the First Circuit

No. 11-1262

      SOCIETY OF THE HOLY TRANSFIGURATION MONASTERY, INC.,

                       Plaintiff, Appellee,

                                v.

              ARCHBISHOP GREGORY OF DENVER, COLORADO,

                       Defendant, Appellant.




                           ERRATA SHEET

     The opinion of this Court issued on August 2, 2012, is
amended as follows:

     On the cover page, replace "Mark A. Fisher" with "Mark A.
Fischer".